Citation Nr: 0301197	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from February 1962 to July 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Roanoke, Virginia Regional Office (RO) 
which determined that, the veteran's son, F.R.R., was not 
permanently incapable of self-support prior to attaining 
the age of eighteen.  In February 2000, following the 
receipt of additional evidence, the RO again denied 
entitlement to VA benefits for F.R.R. due to permanent 
incapacity for self support.  

While the matter was pending, it was transferred to the 
Pittsburgh, PA regional office.

In October 2002, the veteran was afforded a hearing before 
the undersigned Member of the Board at the RO.  A 
transcript of this hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  F.R.R. was born on September [redacted], 1978.

2.  The record does not establish that he has married.

3.  He has been shown to have been permanently incapable 
of self-support by reason of his mental condition, 
diagnosed as attention deficit disorder (ADHD), and 
schizophrenia in addition to asthma, prior to attaining 
the age of eighteen.




CONCLUSION OF LAW

F.R.R. is a helpless child of the veteran. 38 U.S.C.A. §§ 
101(4)(A)(ii), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.57, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
which eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 
7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The regulations pertaining to this 
claim merely implement the VCAA of 2000 and do not provide 
any rights other than those provided by the VCAA of 2000.  
See 66 Fed. Reg. at 45,629.

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation. The 
record in this case includes medical treatment records and 
statements from the veteran pertaining to his claim.  The 
evidence obtained is sufficient for a favorable 
disposition of this claim.  Under these circumstances, no 
further action is necessary to assist him with the claim.

Furthermore, the claimant has been notified of the 
applicable laws and regulations, which set forth the 
criteria for reopening a previously denied claim and 
entitlement to special monthly compensation.  The 
discussions in the rating decision, and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was afforded a Travel Board hearing 
before the undersigned Member of the Board.  The hearing 
transcript is of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, 
has been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in 
the development of the claims and has notified the veteran 
of the information and evidence necessary to substantiate 
the claims.  Consequently, the case need not be referred 
to the veteran or his representative for further argument 
as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice him.  
See generally Sutton v. Brown, 9 Vet.App. 553 (1996); 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Pertinent Criteria

For purposes of entitlement to VA benefits, the term 
"child" includes an unmarried person who, before reaching 
the age of eighteen, became permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects. 38 U.S.C.A. § 101(4)(A)(ii) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.57, 3.356 (2001).  A person 
may qualify as a "child" if he or she is "shown to [have 
been] permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age 
of 18 years." 38 C.F.R. § 3.356(a) (2001); Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993).  The issue is one of 
fact premised on competent evidence in the individual 
case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).

The provisions of 38 C.F.R. § 3.356 (2002) address factors 
to be considered in rendering a determination of permanent 
incapacity for self-support.  The regulation directs that:

 (a)	Basic determinations. A child must be shown to be 
permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  (b)	Rating criteria.  Rating determinations will 
be made solely on the basis of whether the child is 
permanently incapable of self-support through his own 
efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on 
competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.  

Principal factors for consideration are:  (1) The fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be 
considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2)	 A child shown by proper 
evidence to have been permanently incapable of self-
support prior to the date of attaining the age of 18 
years, may be so held at a later date even though there 
may have been a short intervening period or periods when 
his or her condition was such that he or she was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were 
no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not 
be considered as rebutting permanent incapability of self-
support otherwise established.  (3)	 It should be borne 
in mind that employment of a child prior or subsequent to 
the delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent 
and nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment 
of any nature within the physical or mental capacity of 
the child which would provide sufficient income for 
reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination 
to be made, unless it is shown that it was due to physical 
or mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4)  The capacity of 
a child for self-support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.

Factual Background

The veteran alleges that F.R.R. has been disabled since 
childhood due to physical and mental disabilities 
consisting of asthma, attention deficit hyperactivity 
disorder and schizophrenia.  He asserts that these 
disabilities have rendered his son permanently incapable 
of self-support prior to the date of attaining the age of 
18 years.

F.R.R.'s birth certificate issued in September 1999 
indicates that he was born on September [redacted], 1978.  This 
appears to be a correction from copies of prior birth 
records showing a birth date of September [redacted], 1978.  

Private hospital records from 1988 to 1999 reveal that 
F.R.R. was repeatedly hospitalized for asthma attacks.  A 
May 1988 hospital record reveals that at the age of nine, 
he was hospitalized for eight days for acute asthmaticus 
with a history of asthma since age two given.  In August 
1994, he was 15 years old and was hospitalized for two 
days for asthmaticus, which was resolved by the time of 
discharge.  He was again noted to have had asthma since 
early childhood, beginning around age three.  

He was hospitalized again the following month for symptoms 
of coughing and wheezing, unresponsive to Albuterol time 
two days.  He was hospitalized for four days in September 
1994 still aged 15 years old, and was assessed with asthma 
attack and right upper lobe pneumonia.  Further 
investigation revealed a long standing history of 
attention deficit disorder (ADD) and a history of having 
taken Ritalin for one month, which he then discontinued.  
He was noted to have severe behavioral problems and was 
placed on Ritalin after his history was obtained.  He 
refused to continue taking the medicine after one dose and 
could not be persuaded to take any more doses.  An 
appointment was made to have him undergo a psychological 
evaluation.  The discharge diagnoses from the September 
1994 hospitalization included ADD.  The asthma attack 
resolved on discharge and the pneumonia was improved on 
discharge.  

A September 1994 homebound approval form reflects that 
F.R.R. was approved for homebound instruction based on 
findings from a licensed physician, who determined that he 
had ADHD, dysthymia and a learning disorder.  He was found 
to require psychiatric treatment with medication, which 
was indicated as necessary to enable him to function 
adequately socially and academically.  

A December 1997 hospital record reflects that F.R.R. was 
admitted to the emergency room for complaints of shortness 
of breath and for running out of medicine.  He was noted 
to have had multiple prior hospital visits due to running 
out of medicine.  He was noted to be unemployed but was 
going to interview at "STEPS" for possible employment in 
January.  

A March 1999 report from Central Virginia Health Center 
reflects that F.R.R., now twenty years old, presented with 
complaints of asthma and schizophrenia as well as 
questionable ADHD.  He reported having heard ego-dystonic 
voices telling him to kill himself since he was denied 
Social Security disability benefits.  He reported hearing 
a voice tell him he was "no good" and also voices telling 
him he'd be a failure and be in jail.  He indicated the 
voices told him to cut his wrists or jump off a bridge.  
He was noted to have razors in his pocket.  He had no 
previous history of suicidal actions, although he had past 
suicidal ideation.  He indicated that he reported to the 
hospital because he felt unsafe at home.  He reported 
compliance with his medication.  He was assessed with 
schizophrenia with acute exacerbation with suicidal 
ideation.  

In March 1999 Dr. F., the physician who treated F.R.R. 
drafted a letter in response to a denial of Social 
Security benefits.  This letter states that F.R.R. has 
been under this physician's care for two years for 
treatment of asthma, ADHD and paranoid schizophrenia and 
was presently on medication for each of these diseases.  
This physician recounted numerous hospitalizations for 
asthma exacerbations as well as emergency room visits for 
stabilization of asthma symptoms.  F.R.R. was noted to 
have had great difficulty in school with ADHD and had been 
unable to fulfill his requirements for completion of his 
individual education program (IEP) requirements.  The 
combination of ADHD and IEP had led to minimal learning 
and less retention of that learning gain.  The learning 
disabilities also indicated a difficulty to function in a 
social environment.  F.R.R. was also noted to have been 
hospitalized for treatment of paranoid schizophrenia.  The 
diagnosis of schizophrenia, with symptoms of paranoid 
ideation and suicidal ideation, plus the medications 
required to treat them, were regarded as disabling in and 
of themselves.  The combination of asthmatic air hunger, 
learning disability and schizophrenia were regarded as 
truly disabling overall.  The physician recommended F.R.R. 
be eligible for Social Security disability benefits.

A May 1999 student enrollment form reflects that F.R.R. 
was currently enrolled in grade 12 at Prince Edward High 
School and was 20 years old.  Copies of a request for 
approval of school attendance reflect that he attended 
Prince Edward High School from September 1997 to June 
1998, and was seeking approval for full high school 
classes set to begin from September 1999 up to an expected 
graduation date of June 2000.  The nature of the classes 
taken were not disclosed.  He reported not earning any 
income during any calendar year.  

A July 1999 letter from Dr. F. to the RO reiterated that 
F.R.R. had been under his care for approximately two years 
for treatment of asthma, ADHD and paranoid schizophrenia.  
He noted that F.R.R. had been hospitalized for asthma 
exacerbations and schizophrenia and also noted that the 
ADHD caused difficulty in school.  Currently his patient 
was still having paranoid hallucinations with ego dystonic 
voices telling him to kill himself or that his family does 
not love him anymore.  He was currently having 
hallucinations even with large doses of Haldol.  

A December 1999 letter from the registrar of Prince Edward 
High School reflects that F.S.R. was enrolled for the 
entire school term from 1997 to 1998; was enrolled for a 
partial term from December 1998 to the end of the school 
term from 1998 to 1999 and was enrolled in the current 
school year from the start of the 1999 term and as of 
December 1999 was still enrolled.

A March 2000 letter from Dr. F. to the RO gives an opinion 
that F.R.R. was unable to attend school secondary to his 
illness of schizophrenia.  An April 2000 letter from the 
same physician indicates that [redacted] was actively 
psychotic and not responding to medications.  His 
disability was said to have permanently rendered him 
incapable of self support.  He was said to be unable to 
follow simple one of two step directions on a sustained 
basis and required significant supervision at most times 
during the day.   

In October 2002 the veteran testified regarding his son, 
F.R.R.  He testified that the frequency of his son's 
asthma attacks varies depending on the environmental 
exposure to allergens.  The veteran initially testified 
that his son's mental health problems began around the 
sixth grade, then indicated that his son exhibited some 
problems as early as kindergarten.  He testified that his 
son was given a shot of Haldol once a month.  He testified 
that his son completed eight years of school and was home 
schooled until age 23.  He indicated that his son received 
special education classes dealing with life functions.  He 
testified that his son was still living with him at age 24 
and had never been on his own.  He testified that his son 
began collecting Social Security income since age 19.  He 
testified that he believed his son had schizophrenia long 
before he was officially diagnosed.  He testified that his 
son lacked sufficient concentration to be able to perform 
menial tasks such as washing a car or cutting grass.  He 
indicated that his son was not able to take a shower by 
himself or otherwise function on his own.  

Analysis

F.R.R.'s birth certificate indicates that he was born on 
September [redacted], 1978.  The record does not reflect that he 
has married.  Therefore, the issue before the Board is 
whether he became permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects prior to September [redacted], 1996.

As noted above, in order to be eligible to receive VA 
benefits  child must be shown to be permanently incapable 
of self-support by reason of mental or physical defect at 
the date of attaining the age of 18 years.

The Board has reviewed the probative evidence of record 
including the testimony and statements on appeal.  The 
clinical documentation of record reflects that as early as 
age 15, F.R.R. was diagnosed with mental disorders 
diagnosed as ADD, dysthymia and a "learning disability."  
He was described as having "severe behavioral problems" at 
age 15 in 1994.  The extent of disability due to his 
psychiatric and learning disorders is reflected in records 
showing that he required homebound instruction in 
September 1994 due to medical findings of mental and 
learning disabilities.   

The persistent severity of his mental disorders was 
further shown in March 1999, when he was diagnosed with 
paranoid schizophrenia.  This schizophrenia was 
subsequently shown to not be helped by medication and 
this, coupled with his ADHD, was shown to render him 
unable to finish his schooling and  permanently rendered 
him incapable of self support according to his own 
physician's opinion in April 2000.  The medical evidence 
showing a long standing disabling psychiatric condition 
corroborates the veteran's testimony regarding his son, in 
which he asserts that his son has essentially been 
disabled since childhood due to mental problems.  The 
veteran's testimony regarding his son's educational 
problems including the need to be homeschooled up into his 
20's is supported by the September 1994 homebound approval 
form as well as the April 2000 doctor's letter indicating 
that he was disabled from further schooling.

Further complicating the disability picture is a long 
standing diagnosis of asthma that he has had since 
childhood, with treatment shown as early as 1988.   

The record leaves little doubt that the veteran's son, 
F.R.R. is disabled due to a mental and physical conditions 
which arose prior to his eighteenth birthday.  He has been 
found unable to manage his own affairs or to be employed. 
Further, based on the above, the Board concludes that the 
evidence is in equipoise as to whether he was permanently 
incapable of self-support through his own efforts by 
reason of his mental disorders diagnosed as ADHD and 
schizophrenia prior to attaining the age of eighteen. 
Resolving the benefit of the doubt in the veteran's favor, 
F.R.R. is entitled to recognition as a "helpless child" 
for the purpose of VA benefits. 38 U.S.C.A. §§ 
101(4)(A)(ii), 5107); 38 C.F.R. §§ 3.57, 3.356.


ORDER

The veteran's son, [redacted] qualifies as a helpless 
child of the veteran; the benefit sought on appeal is 
granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

